NO. 07-06-0118-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 FEBRUARY 28, 2008
                           ______________________________

                          TOBY DEAN PHILLIPS, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 51,842-E; HONORABLE ABE LOPEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Toby Dean Phillips appeals from his conviction by jury for failure to comply

with sex offender registration requirements and the resulting sentence of seven years’

confinement. In his sole point of error, appellant challenges the legal sufficiency of the

evidence to support his conviction. We affirm.


       Appellant was charged by an indictment that alleged he was required to register with

Amarillo law enforcement authority because of his “reportable conviction” for aggravated

sexual assault of a child, and that he intentionally, knowingly or recklessly failed to “update
his change of address as required by article 62.102 of the Texas Code of Criminal

Procedure.”1 The indictment also alleged two prior convictions for sex offender registration

violations.


       At trial, appellant plead not guilty, and the State presented evidence that appellant

failed to comply with the requirements set forth in article 62.055 of the Code of Criminal

Procedure.2     The State’s evidence consisted of the testimony of two witnesses, an

employee of an Amarillo motel and an Amarillo police detective, and a written statement

appellant gave the detective. Appellant took the stand in his own defense.


       Appellant’s sufficiency challenge on appeal focuses on the “time element” of the

evidence. Specifically, appellant contends the State did not show beyond a reasonable

doubt that appellant failed to take any action required by article 62.055 within the time

period specified in that statute. We disagree.


       Evidence showed that appellant had registered his address3 as that of the motel

located on Amarillo Boulevard. He correctly notes that the motel employee testified she

asked appellant to leave the motel after the first of September 2005, but was unsure of the

exact date of his departure.4 We find, however, that the sufficiency of the State’s evidence


       1
           Tex. Code Crim. Proc. Ann. art. 62.102 (Vernon 2006).
       2
           Tex. Code Crim. Proc. Ann. art. 62.055 (Vernon 2005).
       3
       See Tex. Code Crim. Proc. Ann. art. 62.051 (Vernon 2006) (describing registration
requirements).
       4
         The detective testified, however, that appellant appeared in person at the police
station to register a new address on September 13 and told another officer then that he

                                             2
does not depend on the establishment of the date appellant moved from the motel. The

detective testified to a telephone conversation with appellant on September 30, in which

appellant told him he was “moving in today at 905 South Mississippi.” Testimony also

established that appellant did not report in person to provide proof of residence at that

address until October 10, after the detective came to the residence on October 6.


       Appellant testified to more frequent contact with Amarillo police department

personnel than was reflected in the detective’s testimony, and described his efforts to

maintain compliance with the sex offender registration requirements.


       In conducting a legal sufficiency review, we must determine whether, after reviewing

the evidence in the light most favorable to the verdict, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); McKinney v. State, 207
S.W.3d 366, 374 (Tex.Crim.App. 2006); Fowler v. State,               65 S.W.3d 116, 118

(Tex.App.–Amarillo 2001, no pet.). As fact finder, the jury is the exclusive judge of the

credibility of witnesses and the weight to be afforded to their testimony. Chambers v. State,

805 S.W.2d 459 (Tex.Crim.App. 1991). The jury is free to accept one version of the facts,

reject another, or reject all or any of a witness's testimony. Id. We must uphold the jury’s

verdict against a legal sufficiency challenge unless it is irrational or unsupported by more

than a mere modicum of evidence. Fowler, 65 S.W.3d at 118 (citing Moreno v. State, 755
S.W.2d 866, 867 (Tex.Crim. App. 1988)).


had moved on September 9. Too, appellant’s testimony was to the effect he moved on
that date.

                                              3
       Article 62.055(a) provides, in relevant part, that a person required to register under

Chapter 62 who changes address shall, not later than the later of the seventh day after

changing the address or the first date the applicable law enforcement authority by policy

allows the person to report, report in person to the local law enforcement authority in the

municipality or county in which the person’s new residence is located and provide the

authority with proof of identity and proof of residence. Tex. Code Crim. Proc. Ann. art.

62.055(a) (Vernon 2005) (emphasis added).


       The detective testified the Amarillo police department allows registrants to make in-

person reports each weekday. The seventh day after September 30, 2005, was Friday,

October 7. As noted, appellant reported in person and provided the required proof of

residence on October 10. Viewed in the light most favorable to the verdict, we conclude the

evidence would permit a rational trier of fact to find beyond a reasonable doubt that

appellant failed to comply with the requirements of article 62.055(a).5 The evidence is

legally sufficient. Appellant’s issue is overruled, and the trial court’s judgment is affirmed.



                                                         James T. Campbell
                                                            Justice

Do not publish.



       5
        Appellant does not expressly challenge the evidence that his failure to comply with
the statute’s requirements was accompanied by a culpable mental state. We note,
however, that appellant’s testimony demonstrated his knowledge of the reporting
requirements, and the jury could infer his knowing failure to comply with the requirement
of an in-person report from his own testimony and that of the detective. See Hooper v.
State, 214 S.W.3d 9, 15-16 (Tex.Crim.App. 2007) (discussing inferences from evidence
under legal sufficiency test in Jackson).

                                              4